Detailed Action
Claims 19-38 are pending in this application. Claims 1-18 were cancelled in the Preliminary Amendment filed on 3/2/2020.
This is a response to the Amendments/Remarks filed on 2/22/21.  This is a Final Rejection.
Priority
The applicant filed a petition on 2/22/21, 8/30/21, 9/17/21 were dismissed.
Therefore the effective filing date of the application is 10/29/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 24-27 depends on a cancelled claim. For examination purposes, the examiner assumes that claims 24,25 is dependent on claim 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by US 2016/0202883 issued to Everton et al.
Note: the specification of the 2016/0202883 is exactly the same as the instant application specification.
As per claims 19,33, an electronic collaboration system comprising: one or more storage devices on which resides database in which is stored a plurality of user-posted messages, wherein: a first user-posted message of the plurality of user-posted messages has attached to it a first file(Figs.11,15A-17 para.31,84-85,96-99); and a second user-posted message of the plurality of user-posted messages has attached to it a second file; interface generation circuitry operable to: access the one or more storage devices; analyze the plurality of user-posted messages to aggregate a list of files attached to the plurality of user-posted messages, the list of files including the first file and the second file(Figs.11,15A-17 para.31,84-85,96-99);; and generate a first user interface element of the electronic collaboration system, wherein: the first user interface 
As per claims 20, the electronic collaboration system of claim 19, wherein: each of the plurality of user-posted messages is associated in the database with one of a plurality of groupings; and any particular one of the plurality of groupings is associated, in the database, with a plurality of users of the electronic collaboration system such that only the plurality of users associated with the particular one of the plurality of groupings are permitted to view the plurality of user-posted messages associated with the particular one of the plurality of groupings(Figs.11,15A-17 para.31,84-85,96-99);.  
As per claims 21, the electronic collaboration system of claim 20, wherein the first user-posted message and the second user-posted message are associated in the database with a first grouping of the plurality of groupings, and the interface generation circuitry is operable to: generate a third user interface element of the electronic collaboration system, wherein the third user interface element is interactive such that a user can interact with the third user interface element to select from among a plurality of groupings; and generate the two or more second user interface elements in response to selection of the first one of the plurality of groupings via the third user interface element(Figs.11,15A-17 para.31,84-85,96-99).

As per claims 23,36, the electronic collaboration system of claim 19,33,  wherein the interface generation circuitry is operable to: analyze the plurality of user-posted messages to aggregate a list of user mentions in the plurality of user-posted messages; and generate a third user interface element of the electronic collaboration system, wherein: the third user interface element presents, concurrently in a single window or screen, one or more user interface elements corresponding to the list of user mentions in the plurality of user-posted messages(Figs.11,15A-17 para.31,84-85,96-99);.  
As per claims 24,37 the electronic collaboration system of claim 18,33, comprising circuitry operable to: analyze the plurality of user-posted messages to check for user mentions in the plurality of user-posted messages; generate a notification automatically in response to detection of a user mention in the plurality of user-posted messages(Figs.11,15A-17 para.31,84-85,96-99).  
As per claims 25, the electronic collaboration system of claim 18, wherein each of the plurality of user-posted messages is associated in the database with one of a plurality of groupings, and one of a plurality of sub-groupings(Figs.11,15A-17 para.31,84-85,96-99).  
As per claims 26, the electronic collaboration system of claim 25, wherein each of the plurality of groupings is associated with a respective one of a plurality of subsets of users of the electronic collaboration system Figs.11,15A-17 para.31,84-85,96-99).  

As per claims 28, the electronic collaboration system of claim 19, wherein: each of the plurality of user-posted messages is associated with an edit user interface element; and the interface generation circuitry is operable to, in response to interaction with an edit user interface element of a particular one of the plurality of user-posted messages, generate a user interface element for editing the particular one of the plurality of user-posted messages Figs.11,15A-17 para.31,84-85,96-99).  
As per claim 29, the electronic collaboration system of claim 19, wherein: each of the plurality of user-posted messages is associated with an attachment user interface element; and the interface generation circuitry is operable to, in response to interaction with an attachment user interface element of a particular one of the plurality of user- posted messages, generate a user interface element for attaching a file to the particular one of the plurality of user-posted messages(Figs.11,15A-17 para.31,84-85,96-99).  
As per claim 30, the electronic collaboration system of claim 19, comprising circuitry operable to: analyze one of the plurality of user-posted messages to determine, based on one or more rules stored in the database, one or more tags to associate in the database with the one of the plurality of user-posted messages; associate, in the database, the one or more tags with the one of the plurality of user- posted messages (Figs.11,15A-17 para.31,84-85,96-99).  

As per claim 32, the electronic collaboration system of claim 31, wherein the notification is an email message, SMS message, or MMS message (Figs.11,15A-17 para.31,84-85,96-99).  
As per claim 34, the method of claim 33, wherein: each of the plurality of user-posted messages is associated in the database with one of a plurality of groupings; and in response to a request from a user to view one of the plurality of user-posted messages, determining whether the user is associated with the one of the plurality of groupings; if the user is associated with the one of the plurality of groupings, granting the request to view the one of the plurality of user-posted message; and if the user is not associated with the one of the plurality of, denying the request to view the one of the plurality of user-posted messages (Figs.11,15A-17 para.31,84-85,96-99).  
As per claim 38, the method of claim 37, wherein the notification is an email, SMS, or MMS message(Figs.11,15A-17 para.31,84-85,96-99).  .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 19,29,33  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson).
As per claim 19,33, Affronti  teaches a system comprising: one or more storage devices on which resides database in which is stored a plurality of messages(Fig.1, message store for storing messages), wherein: a first message of the plurality of messages has attached to it a first file(Fig.2; message with attachment); and a second message of the plurality of messages has attached to it a second file(Fig.2; message with attachment); interface generation circuitry operable to: access the one or more storage devices(Fig.1, message store for storing message and file attachment); analyze the plurality of messages to aggregate a list of files attached to the plurality of messages, the list of files including the first file and the second file(Fig.2, element 216, para.24; aggregated list of files that were attached to message); and generate a first user interface element of the system(Fig.2, pra.24, UI 200), wherein: the first user interface element presents, concurrently in a single window or screen, one or more second user interface elements corresponding to the list of files attached to the plurality of messages(Fig.2, UI 200 shows a screen with a window(UI) (216) and file-type icon(22)that corresponds to a list of files attached to the plurality of messages); a first one of the two or more second user interface elements is interactive such that a user can interact with it to access the first file(Fig.2 element 216,220,para.26 shows a UI with 
Affronti however does not explicitly teach an electronic collaboration system; user-posted message;
a second one of the two or more second user interface elements is interactive such that a user can interact with it to download the second file. 
Masterson explicitly teaches a second one of the two or more second user interface elements is interactive such that a user can interact with it to download the second file(Fig.2, 208, Fig.3,313,316,317,320; an interface element that is interactive that a user can interact with to download files). 
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Affronti of a UI with an interface element that a user interacts with to access a first file to include the teaching of Masterson of a different user interface element that a user interacts with toe download the second file in order to provide the predictable result of a UI with different user interface element for accessing or downloading files.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage attachments in a conversation by a messaging application(Masterson, col.2, lines 34-40).
Affronti in view of Masterson does not explicitly teach an electronic collaboration system; user-posted message.
Anderson explicitly teaches an electronic collaboration system(Abstract,para.3 teaches an electronic communication collaboration platform); user-posted 
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Affronti in view of Masterson of management of attachments in a messaging system to apply the teaching of Anderson of an electronic collaboration platform for posting of user’s messages with attachment in order to provide the predictable result of managing user posted messages with attachments in an electronic collaboration platform.
One ordinary skill in the art would have been motivated to combine the teachings in order to utilize collaboration platforms for coordination of communications and projects(Anderson, para.2).
As per claim 29, Affronti in view of Materson in view of Anderson explicitly the electronic collaboration system of claim 19, however Affronti in view of Materson does not explicitly teach each of the plurality of user-posted messages is associated with an attachment user interface element; and the interface generation circuitry is operable to, in response to interaction with an attachment user interface element of a particular one of the plurality of user-posted messages, generate a user interface element for attaching a file the particular one of the plurality of user-posted messages.  Anderson explicitly teaches  each of the plurality of user-posted messages is associated with an attachment user interface element(Fig.1, shows user can post message with an attachment element); and the interface generation circuitry is operable to, in response to interaction with an attachment user interface element of a particular one of the plurality .
Claims 22,35,  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson) in view of US 2003/0135607 issued to Bernard et al.(Bernard) in view of US 2016/0034571 issued to SETAYESH et al.(SETAYESH).
As per claim 22,35, Affronti in view of Materson in view of Anderson explicitly the method of claim 19,33,  and Anderson further teaches the electronic collaboration system, however does not explicitly teach  monitoring the database for a change to data stored in the database; generating a notification automatically in response to detecting the change to the data stored in the database; and logging the notification in the database.  
Bernard explicitly teaches monitoring the database for a change to data stored in the database; generating a notification automatically in response to detecting the change to the data stored in the database(para.13, teaches a document change 
Therefore it would have been obvious to one ordinary skill in the art at before the claimed invention to modify the teaching of Affronti in view of Materson in view of Anderson  to include the teaching of Bernard of tracking changes to document and notifying the user of the change in order to provide the predictable result of notifying user of any changes to documents in the database.
One ordinary skill in the art would have been motivated to combine the teachings in order to track changes made to documents.
Affronti in view of Materson in view of Anderson  in view of Bernard does not explicitly teach logging the notification in the database.  
SETAYESH explicitly teaches logging the notification in the database(para.195; teaches log alerts and history of various alerts).
Therefore it would have been obvious to one ordinary skill in the art at before the claimed invention to modify the teaching of Affronti in view of Materson in view of Anderson in view of Bernard  to include the teaching of SETAYESH of logging alerts and history of alerts in order to provide the predictable result of logging different alerts.
One ordinary skill in the art would have been motivated to combine the teachings in order track various alerts.
Claim 23,36 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson) in view of US 2014/0164502 issued to Khodorenko et al.(Khodorenko).
As per claim 23,36, Affronti in view of Materson in view of Anderson explicitly the method of claim 19,33, however does not explicitly teach analyzing, by circuitry of the electronic collaboration system, the plurality of user-posted messages to aggregate a list of user mentions in the plurality of user-posted messages; and generating, by circuitry of the electronic collaboration system, a third user interface element that presents, concurrently in a single window or screen, one or more second user interface elements corresponding to the list of user mentions in the plurality of user-posted messages.  
Khodorenko explicitly teaches analyzing, by circuitry of the electronic collaboration system, the plurality of user-posted messages to aggregate a list of user mentions in the plurality of user-posted messages(para.98,184; teaches messages with particular mentions are stored in a particular folder and  list of messages with @mention); and generating, by circuitry of the electronic collaboration system, a third user interface element that presents, concurrently in a single window or screen, one or more second user interface elements corresponding to the list of user mentions in the plurality of user-posted messages(Fig.5d, para.185, clicking on the @mention would open up a list of messages ).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Affronti in view of Materson in view of Anderson to include the teachings of Khodorenko messages with particular mentions are being stored in a particular folder and list of messages with @ 
One ordinary skill in the art would have been motivated to combine the teachings in order to quickly view messages with a particular mention.
Claims 25-27  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson) in view of 9,768,974 issued to Lewis et al.(Lewis).
As per claim 25, Affronti in view of Materson in view of Anderson explicitly the electronic collaboration system of claim 18,  and Anderseon further teaches user posted messages, however does not explicitly teach wherein each of the plurality of user-posted messages is associated in the database with one of a plurality of groupings, and one of a plurality of sub-groupings.  
Lewis explicitly teaches wherein each of the plurality of user-posted messages is associated in the database with one of a plurality of groupings, and one of a plurality of sub-groupings(Abstract,col.2, lines 17-48, messages are related to a candidate group of users and within the candidate of group of users, there are sub-group of users).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Affronti in view of Materson in view of Anderson to include the teachings of Lewis of associating a message to a candidate group and sub-group in order to provide the predictable result of certain messages are associated with a group and sub-group.

As per claim 26, Affronti in view of Materson in view of Anderson in view of Lewish explicitly the electronic collaboration system of claim 25, wherein each of the plurality of groupings is associated with a respective one of a plurality of subsets of users of the electronic collaboration system(Lewis, Abstract,col.2, lines 17-48, messages are related to a candidate group of users and/or subgroups, Anderson, Abstract, teaches a collaboration system).  Motivation to combine set forth in claim 25.
As per claim 27, Affronti in view of Materson in view of Anderson explicitly the electronic collaboration system of claim 26, wherein each of the plurality of sub-groupings is associated with a respective one of a plurality of subsets of the plurality of user-posted messages(Lewis, Abstract,col.2, lines 17-48, messages are related to a candidate group of users and/or subgroups). Motivation to combine set forth in claim 25.  
 Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson) in view of US 2015/0365366 issued to Prabhu.
As per claim 28, Affronti in view of Materson in view of Anderson explicitly teaches the electronic collaboration system of claim 19, however does not explicitly teach  wherein: each of the plurality of user-posted messages is associated with an edit user interface element; and the interface generation circuitry is operable to, in response 
Prabhu explicitly teaches each of the plurality of user-posted messages is associated with an edit user interface element(para.24, messages has “edit message” graphical element); and the interface generation circuitry is operable to, in response to interaction with an edit user interface element of a particular one of the plurality of user-posted messages, generate a user interface element for editing the particular one of the plurality of user-posted messages(Fig.1, para.22,24; using the “edit message” button for editing messages).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Affronti in view of Materson in view of Anderson to include the teachings of Prabhu of an edit message button in order to provide the predictable result of having an edit message button to edit messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to edit hurtful messages(Prabhu, para.15).
Claims 24,37,38 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson) in view of US 2016/0337305 issued to LIU et al.(LIU).
As per claim 24,37, Affronti in view of Materson in view of Anderson explicitly the electronic collaboration system of claim 19,33, comprising circuitry operable to: however 
LIU explicitly teaches analyze the plurality of user-posted messages to check for user mentions in the plurality of user-posted messages(para.34,53 teaches posting user can mention a target user using “@”); generate a notification automatically in response to detection of a user mention in the plurality of user-posted messages(para.34,53, server  sends notification to target users that were mentioned in post).
Therefore it would have been obvious to one ordinary skill in the art before the claimed invention to modify the teachings of Affronti in view of Materson in view of Anderson to include the teachings of LIU of sending notification to a target user when mentioned in a post in order to provide the predictable result of notifying users when they’re mentioned in a post.  
One ordinary skill in the art would have been motivated to combine the teachings in order to easily track relevant messages(LIU, para.34).
As per claim 38, Affronti in view of Materson in view of Anderson in view of Liu explicitly the method of claim 37, however does not explicitly teach wherein the notification is an email, SMS, or MMS message.  Official Notice is taken; the use of email, SMS or MMS message for notification was well known before the effective filing date of the claimed invention.  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Affronti in view of Msterson in view of Anderson in view of Liu of sending notification to a target user when mentioned in a post to include the well known art of .
 Claims 30-32 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0319618 issued to Affronti et al.(Affronti) in view of US 10,379,702 issued to Masterson et al.(Masterson) in view of US 2016/0149853 issued to Anderson et al.(Anderson) in view of US 2012/0030292 issued to JOHN et al.(JOHN)
As per claim 30, Affronti in view of Materson in view of Anderson explicitly the electronic collaboration system of claim 19, and further Anderson teaches user posted messages however does not explicitly teach  analyze one of the plurality of user-posted messages to determine, based on one or more rules stored in the database, one or more tags to associate in the database with the one of the plurality of user-posted messages; associate, in the database, the one or more tags with the one of the plurality of user-posted messages.
JOHN explicitly teaches analyze one of the plurality of event to determine, based on one or more rules stored in the database, one or more tags to associate in the database with the one of the plurality of event(para.28, the server monitor media event for particular trigger conditions for tagging); associate, in the database, the one or more tags with the one of the plurality of event(para.28; the event with tags are stored).
Therefore it would have been obvious to one ordinary skill in the art before the claimed invention to modify the teaching of Affronti in view of Materson in view of Anderson of user posted messages to apply the method of JOHN of  analyzing events 
One ordinary skill in the art would have been motivated to combine the teachings in order to receive the most relevant information(JOHN, para.5).
As per claim 31, Affronti in view of Materson in view of Anderson explicitly the electronic collaboration system of claim 19,  and Anderson further teaches user posted messages however does not explicitly teach comprising notification generation circuitry operable to: in response to creation of one of the plurality of user-posted messages having a tag associated with it; lookup, in the database, one or more users subscribed to the tag; and automatically generate a notification to the one or more users subscribed to the tag.  
JOHN explicitly teaches in response to creation of one of the plurality of events having a tag associated with it(para.31; events with tags); lookup, in the database, one or more users subscribed to the tag(para.34; user subscribes to tags); and automatically generate a notification to the one or more users subscribed to the tag(para.34; a notification is sent to user subscribed to a tag).  
Therefore it would have been obvious to one ordinary skill in the art before the claimed invention to modify the teaching of Affronti in view of Materson in view of Anderson of user posted messages to apply the method of JOHN of user subscribing to tags of certain media and getting notification to user posted messages in order to provide the predictable result of when user posted messages with certain tags are posted, subscribers to the those tags are notified.

As per claim 32, Affronti in view of Materson in view of Anderson in view of JOHN explicitly the electronic collaboration system of claim 31, wherein the notification is an email message, SMS message, or MMS message(JOHN; Fig.3, the notification is sent to email). Motivation to combine set forth in claim 31.  
Response to Arguments
Applicant’s arguments/amendment filed on 2/22/21 were persuasive therefore the objection/112(a)(1st) rejection are withdrawn.
The applicants arguments that the rejection under 35 USC 103 is moot in view of the corrected priority is not persuasive, the applicant filed a petition on 2/22/21, 8/30/21,  9/29/21, were dismissed. Therefore the effective filing date of the application is 10/29/19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 8,996,625 issued to Singleton et al, teaches aggregating posts submitted to a messaging system and analyzing content of each post to determine a group of posts that reference a common topic.
US 2004/0068545 issued to Daniell et al., teaches organizing and managing attachments from electronic messages.
US 2003/0135565 issued to Estrada which teaches using email application for collaboration on a project.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA L DOLLINGER can be reached on (571) 272-4170.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459